MEMORANDUM ***
Rosa Escobar-Ceja, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) dismissal of her appeal from an immigration judge’s (“IJ”) denial of her application for cancellation of removal. We dismiss the petition for review.
Escobar-Ceja’s sole contention is that her counsel was ineffective because, inter alia, he was unprepared for court, he failed to ask her for evidence and he did not present a proper appeal. We lack jurisdiction to consider ineffective assistance because Escobar-Ceja did not exhaust this issue before the BIA. See Ontiveros-Lopez v. INS, 213 F.3d 1121, 1124 (9th Cir.2000) (holding this court lacks jurisdiction to consider ineffective assistance of counsel claim that was not presented to the BIA).
Pursuant to Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), Escobar-Ceja’s motion for stay of removal included a timely request for stay of voluntary departure. Because the stay of removal was granted, the voluntary departure period was also stayed, nunc pro tunc, as of the filing of the motion for stay of removal and this stay will expire upon issuance of the mandate.
PETITION FOR REVIEW DISMISSED.

 Tjjig disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.